Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1, 2, 6,7,8 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al  (US 2009/0195324)and further in view of Tsai(US 2014/0357206)  , Yun et al (US 2011/0018644)and Zong et al(US 2016/0099681).

(Re cl 1)The reference to Li et al, see figure below, shows an integrated resonator circuit for use in a transceiver setting(RF application) where a transformer(42) with primary winding(52) and secondary winding(50) are shown. The windings are inductively coupled.     A primary capacitor(46 cap1) connected across/parallel the primary side winding and a secondary cap(44 cap2) is shown across/parallel the secondary winding.



Inherently, the resonator circuit has a common mode resonance frequency at an excitation of the primary circuit(if used in receiver config) that is coil (50 being primary) coupled to antenna as noted in para (0031) for a transceiver.

The resonator circuit has a differential mode resonance frequency at an excitation of the primary circuit used in a transmit config, that is, the balanced side receiving the input and further transmitted by antenna after the xformer. As shown in figure 6, the design of the resonator circuit allows a peak at a frequency @ about 2.45 GHz and a notch at the harmonic 4.9GHz due to the difference in the reactive components chosen for the differential side and the common mode side.

It is to be noted that the Li et al reference does show one single ended cap filter branch(58).


    PNG
    media_image1.png
    771
    975
    media_image1.png
    Greyscale



The reference to Li et al does not show some conventional details such as  multiple single ended caps(fixed or digitally tuned(variable)) used for enhancing the harmonic selection(3*fundamental) or specific tuning as desired.

The reference to Tsai et al is relied upon to show the use of multiple  single ended caps(see figure 9, block 906) where fixed or digitally tuned caps may be used to further define the frequency response as desired(see para  0102) such as having a 3Xfundamental differential  mode resonance frequency . A simple matter of design consideration coupled to the primary side winding.  Analog varactors or digital selection of caps can be used as desired and thus define the particular resonance mode such as 3*fundamental, for example. An example of this follows below.
As an aside,  FET driver for the windings are shown in figure 2 as a standard implementation.


    PNG
    media_image2.png
    499
    598
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    829
    577
    media_image3.png
    Greyscale

(re claim 2 )The reference to Yun et al shows another config where the differential caps (varactor type, variable)are coupled across the terminals of the coils. The ground shown in figure 9 above.

    PNG
    media_image4.png
    656
    633
    media_image4.png
    Greyscale

Re (cls  6, 7, 8, 9 )  oscillator The references to Li et al and Tsai do not show a typical configuration with capacitor selection(switched capacitance/digital tuning) but these are conventional, including the parallel configurations, for transformer based resonator circuits in RF applications and the reference  by Zong et al with shows such a config, see figure below:


    PNG
    media_image5.png
    457
    644
    media_image5.png
    Greyscale

Please note the balanced arrangement, that is, the switch coupled between 2 differential coupled caps.
In light of the above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the differential/common mode resonator circuit as shown in Li et al maybe enhanced by way of using multiple single ended caps or differential(fixed or variable(analog or digital)) to further define the frequency response as noted above with the  use of the conventional FET drivers as shown in Tsai , Yun et al and Zong et al.  The Zong et al reference showing the variable cap selection(digital) , differentially coupled(Cs) caps, and for example, a Class F configuration with FETs with  transformer based resonator having an output at 3 times the differential mode resonance frequency. These represent simple matters of design consideration and are conventional in the art and enhance the tuning of such differential oscillators used in RF applications.
===========================================================================
Claim(s) 11 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al  (US 2009/0195324)and further in view of Tsai(US 2014/0357206)  , Yun et al (US 2011/0018644)and Zong et al(US 2016/0099681) as applied to claim 1 above, and further in view of Chakraborty (US 2016/0036382)
AS noted above with regards claim 1, the references teach in general, specifically the  reference to Li et al, see figure below, shows an integrated resonator circuit for use in a transceiver setting(RF application) where a transformer(42) with primary winding(52) and secondary winding(50) are shown. The windings are inductively coupled.     A primary capacitor(46 cap1) connected across/parallel the primary side winding and a secondary cap(44 cap2) is shown across/parallel the secondary winding.
Tsai, Yun et al and Zong et al show additional aspects of the RF oscillatort tuning as noted above. However, they do not suggest a tail current, variable resistor element for the LC oscillator. This is also a simple conventional enhancement to the gain control of such an oscillator, and the reference to Chakraborty, see figure below, shows such an element.

    PNG
    media_image6.png
    864
    966
    media_image6.png
    Greyscale



In light of the above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the LC oscillator of the above references such as Li et al, maybe further enhanced by way of the tail current resistor element, to vary the gain of the negative resistance cell, as shown by Chakraborty in the figure above.


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
ClaimS, 1, 3, 4, 5 and  6  (present app 17/711,825) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims   1, 6, 7, 8 and  9   of patent 11,025,198  (reference). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the current application for a resonator circuit having both differential mode and common mode resonance frequency operation comprising  a transformer with primary and secondary windings and having excitation circuit(inverter) for each mode of operation as well as primary and secondary capacitors coupled in parallel on either side of the transformer windings is claimed.
These claims now presented are merely broader in scope as what was claimed in the patent and all the major elements are accounted for, that is, the patented claims include the subject matter now claimed and specific application for  radio frequency oscillator with the  resonator circuit having both differential mode and common mode resonance frequency operation comprising  a transformer with primary and secondary windings and having excitation circuit for each mode of operation as well as primary and secondary capacitors coupled  on either side of the transformer windings. 
In light of the above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the present application claims now presented are covered by the patented  claims as noted above, albeit, without some details of the RF  oscillator, such as the inductor coils, primary and secondary windings, which is a conventional part of the RF oscillator, to provide the resonator LC tank.
==============================================================================
Claims 1 and 6, 13     of (current application) rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7 and    18     of patent 11,025,197. Although the claims at issue are not identical, they are not patentably distinct from each other because :
The current application for a radio frequency oscillator with resonator circuit having both differential mode and common mode resonance frequency operation comprising  a transformer with primary and secondary windings and having excitation circuit(inverter) for each mode of operation as well as primary and secondary capacitors coupled in parallel on either side of the transformer windings is claimed.
These claims now presented are merely broader in scope as what was claimed in the patent and all the major elements are accounted for, that is, the patented claims include the subject matter now claimed and specific application for  radio frequency oscillator with the  resonator circuit having both differential mode and common mode resonance frequency operation comprising  a transformer with primary and secondary windings and having excitation circuit for each mode of operation as well as primary and secondary capacitors coupled  on either side of the transformer windings. 
In light of the above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the present application claims now presented are covered by the patented  claims as noted above, albeit, without some details of the RF  oscillator, such as the inductor coils, primary and secondary windings, which is a conventional part of the RF oscillator, to provide the resonator LC tank.




Allowable Subject Matter
Claims   10    is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849